MEMORANDUM **
Johny Mansur Qarana, a native and citizen of Iraq, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen to reapply for asylum based upon changed country conditions. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
The BIA acted within its discretion in denying as untimely Qarana’s motion to reopen because it was filed nearly two years after the BIA’s final removal order, see 8 U.S.C. § 1229a(c)(7)(C)(i) (motion to reopen must be filed within 90 days of final administrative removal order), and Qarana failed to present new and material evidence of changed conditions in Iraq, see 8 U.S.C. § 1229a(c)(7)(C)(i) (no time limit on motion to reopen to apply for asylum based on changed country conditions).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.